Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the non-final Office Action for the serial number 17/153,901, THROW PILLOW BRACKET, filed on 1/21/21.
Specification
The disclosure is objected to because of the following informalities: “Expanded Polystyrene Particles” as cited in amended claim 1 is not being described or explained in the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2009/0278015 to Fan in view of US Patent # 3,973,884 to Terminiello and in further view of US Patent # 8,186,639 to Wang.
	Fan teaches a bracket comprising a throw pillow base (130), a supporting piece (140) and a mobile phone clip (300).  The support piece connects the base and the mobile phone clip.  The support piece is a foldable rod.  The pillow base includes a soft bag and an upper cover (110A).  The soft bag is filled with particles (1331).  The upper cover is connected to an upper face of the soft bag and the support piece is connected to the upper cover. 
	Fan teaches the bag is filled with heavy powder or grains (section 0027) but fails to teach the bag is filled with expanded polystyrene particles.  Terminiello teaches the expanded polystyrene particles (see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan’s heavy powder or grains to expanded polystyrene particles as taught by Terminiello to improve the density of the material (see abstract in Terminiello’s invention). 
	Fan teaches the foldable rod including two sections of arm but fails to teach the two sections of arm are connected by a rotating joint and the foldable rod is connected with the upper cover by another rotating joint.  Wang teaches the foldable rod (22) including two sections (221 and 222) of arm and are connected by the rotating joint (224) and the foldable rod is connected with an object by another rotating joint (223).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan’s sections of arm with rotating joints as taught by Wang to allow the foldable rod to “opened to various inclined angles so that the user can adjust a desired inclined angle of the vertical support element (foldable rod) according to individual needs of the user.”
	

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Terminiello, Wang and in further view of US Patent # 4,788,916 to Saxton.
	Fan teaches ring (120) arranged on the soft bag and the upper cover is provided with a groove (figure 8 shows the element 120 is mounted inside of the element 110a, therefore the element 110a has opening/groove on the bottom for the element 120 to insert therein) adapted to the ring in shape and size at a bottom.  The ring is embedded in the groove at the bottom of the upper cover.  Fan teaches the ring but fails to teach the ring is metal.  Saxton teaches the metal material (column 1, lines 31-32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan’s ring with metal as taught by Saxton to increase strength in the ring for supporting a heavy object when mounted on the supporting piece. 
	Regarding to claims 3-4, Fan teaches the upper cover but fails to teach the upper cover includes a barrier strip.  Saxton teaches the plastic strip (18, Velcro, column 2, lines 47-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fan’s fastener with strip as taught by Saxton to provide alternative method for connecting the upper cover to the bag. 

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	

Conclusion
                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALFRED J. WUJCIAK
Examiner
Art Unit 3632


/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        7/27/22